DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, and 23-26 are is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Balter US 4,779,649.
	Regarding claim 14, Balter discloses a slide valve comprising: a slide rod 72 configured and arranged to move a locking device 56, 58 into one of open or closed position; a drive having an electric motor (col. 8, lines 24-27, electric motor) configured to adjust the slide rod; and two lock plates 56, 58 of the locking device between which a wedge arrangement 54 is configured and arranged to press the lock plates against body seal seats (seats on 46 and 48) of the slide valve such that the lock plates are spread apart by the wedge arrangement in the closed position (Fig. 3), wherein the locking device is connected to the slide rod, and wherein the drive has a spindle drive (col. 8, lines 24-27, nut and lead screw) aligned with the slide rod and connected thereto to transmit an actuating force.
	Regarding claim 23, Balter’s slide valve is capable for use as a gate valve in a propane dehydrogenation plant thus seen as configured for use.
	Regarding claim 24, Balter’s slide valve is capable for use as a coker valve in a delayed coking plant thus seen as configured for use. 
	Regarding claim 25, Balter’s slide valve is capable for use as a double disc through conduit type valve in one of (i) a main transfer and decoking line of an ethylene plant, (ii) a main transfer and decoking line of a Fluidized Catalytic Cracking Unit (FCCU), (iii) an overhead vapor and fractionator bottom line of a FCCU, (iv) a coal gasification plant, (v) a visbreaker plant, and (vi) an epichlorohydrin plant thus seen as configured for use.
	Regarding claim 26, Balter’s slide valve is capable for use as a gate valve in one of (i) an Isosiv/TIP plant according to a UOP process, (ii) a Cyclic Power Former Unit, (iii) an ethylene plant, (iv) a Fluidized Catalytic 4 Cracking Unit, (v) a coal gasification plant, (vi) a cupola furnace plant, (vii) a zinc melting furnace, and (viii) a waste heat boiler thus seen as configured for use.
Claim(s) 14, 19, and 23-26 are is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hafele et al. WO 92/21901.
	Regarding claim 14, Hafele discloses a slide valve comprising: a slide rod 50 configured and arranged to move a locking device 28 into an open and closed position; a drive having an electric motor 76 configured to adjust the slide rod; and two lock plates 30, 32 of the locking device between which a wedge arrangement is configured and arranged to press the lock plates against body seal seats of the slide valve such that the lock plates are spread apart by the wedge arrangement in the closed position (by the wedge arrangement 38 and 40), wherein the locking device is connected to the slide rod, and wherein the drive has a spindle drive 56 or 72 aligned with the slide rod and connected thereto to transmit an actuating force.
	Regarding claim 19, wherein the spindle drive 72 and the electric motor 76 are configured and arranged in an L-shape (Fig. 1).
	Regarding claim 23, Hafele’s slide valve is capable for use as a gate valve in a propane dehydrogenation plant thus seen as configured for use.
	Regarding claim 24, Hafele’s slide valve is capable for use as a coker valve in a delayed coking plant thus seen as configured for use. 
	Regarding claim 25, Hafele’s slide valve is capable for use as a double disc through conduit type valve in one of (i) a main transfer and decoking line of an ethylene plant, (ii) a main transfer and decoking line of a Fluidized Catalytic Cracking Unit (FCCU), (iii) an overhead vapor and fractionator bottom line of a FCCU, (iv) a coal gasification plant, (v) a visbreaker plant, and (vi) an epichlorohydrin plant thus seen as configured for use.
	Regarding claim 26, Hafele’s slide valve is capable for use as a gate valve in one of (i) an Isosiv/TIP plant according to a UOP process, (ii) a Cyclic Power Former Unit, (iii) an ethylene plant, (iv) a Fluidized Catalytic 4 Cracking Unit, (v) a coal gasification plant, (vi) a cupola furnace plant, (vii) a zinc melting furnace, and (viii) a waste heat boiler thus seen as configured for use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balter US 4,779,649 in view of Lundy et al. US 2,917,069.
	Regarding claims 18-19, Balter lacks a worm gear configured and arranged between the spindle drive and the electric motor.  Lundy discloses a worm gear 74 configured and arranged between the spindle drive 70 and the electric motor 75.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the worm gear of Lundy and make the electric motor of Balter at an L-shape to the spindle drive as disclosed by Lundy as a matter of simple substitution of actuating devices and/or to provide higher torque and/or higher performance and/or lower maintenance cost which are advantages of using a worm gear.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Lundy et al. US 2,917,069.
	Regarding claims 18-19, Hafele discloses a gear 72 configured and arranged between the spindle drive 56 and the electric motor 76 but lacks the gear being a worm gear.  Lundy discloses a worm gear 74 configured and arranged between the spindle drive 70 and the electric motor 75.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the gear 72 of Hafele with the worm gear 74 of Lundy as a matter of simple substitution of gears which causes the spindle drive and the electric motor to be configured and arranged in an L-shape.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balter US 4,779,649 in view of Waller US 3,704,853.
	Regarding claims 20, Balter lacks the electric motor is designed as a brake motor with a mechanical brake.  Waller discloses the electric motor is designed as a brake motor 110 with a mechanical brake (col. 6, lines 10-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Balter to include a brake motor with a mechanical brake as disclosed by Waller to provide “precise control of the valve”.
	Regarding claim 21, Balter lacks the electric motor has a clutch for torque limitation.  Waller discloses the electric motor has a clutch 76 for torque limitation (col. 6, lines 10-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Balter to include a clutch for torque limitation as disclosed by Waller to provide “precise control of the valve”.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Waller US 3,704,853.
	Regarding claims 20, Hafele lacks the electric motor is designed as a brake motor with a mechanical brake.  Waller discloses the electric motor is designed as a brake motor 110 with a mechanical brake (col. 6, lines 10-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Hafele to include a brake motor with a mechanical brake as disclosed by Waller to provide “precise control of the valve”.
	Regarding claim 21, Hafele lacks the electric motor has a clutch for torque limitation.  Waller discloses the electric motor has a clutch 76 for torque limitation (col. 6, lines 10-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Hafele to include a clutch for torque limitation as disclosed by Waller to provide “precise control of the valve”.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balter US 4,779,649 in view of Potter et al. US 4,936,340.
	Regarding claim 22, Balter lacks the electric motor is connected to a frequency converter.  Potter discloses the electric motor 34 is connected to a frequency converter 76.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Balter to connect a frequency converter as disclosed by Potter as a matter of simple substitution of control and/or to provide better actuation of electric motors.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Potter et al. US 4,936,340.
	Regarding claim 22, Hafele lacks the electric motor is connected to a frequency converter.  Potter discloses the electric motor 34 is connected to a frequency converter 76.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Hafele to connect a frequency converter as disclosed by Potter as a matter of simple substitution of control and/or to provide better actuation of electric motors.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balter US 4,779,649 in view of O’Brien US 6,333,445.
	Regarding claim 23, Balter lacks specifically mentioning that the slide valve is configured for use as a gate valve in a propane dehydrogenation plant.  O’Brien discloses a propane dehydrogenation plant having a valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the propane dehydrogenation plant as disclosed by O’Brien as the location for the gate valve of Balter in order to have more uses for the gate valve of Balter
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of O’Brien US 6,333,445.
	Regarding claim 23, Hafele lacks specifically mentioning that the slide valve is configured for use as a gate valve in a propane dehydrogenation plant.  O’Brien discloses a propane dehydrogenation plant having a valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the propane dehydrogenation plant as disclosed by O’Brien as the location for the gate valve of Hafele in order to have more uses for the gate valve of Hafele.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balter US 4,779,649 in view of Travnicek et al. US 20160281860.
Regarding claim 24, Balter lacks specifically mentioning that the slide valve is configured for use as a coker valve in a delayed coking plant.  Travnicek discloses the slide valve is configured for use as a coker valve in a delayed coking plant.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the delayed coking plant as disclosed by Travnicek as the location for the gate valve of Balter in order to have more uses for the gate valve of Balter.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Travnicek et al. US 20160281860.
Regarding claim 24, Hafele lacks specifically mentioning that the slide valve is configured for use as a coker valve in a delayed coking plant.  Travnicek discloses the slide valve is configured for use as a coker valve in a delayed coking plant.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the delayed coking plant as disclosed by Travnicek as the location for the gate valve of Hafele in order to have more uses for the gate valve of Hafele.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balter US 4,779,649 in view of Shu US 20120319025.
	Regarding claim 25, Balter lacks specifically mentioning that the slide valve is configured for use as a double disc through conduit type valve in one of (i) a main transfer and decoking line of an ethylene plant, (ii) a main transfer and decoking line of a Fluidized Catalytic Cracking Unit (FCCU), (iii) an overhead vapor and fractionator bottom line of a FCCU, (iv) a coal gasification plant, (v) a visbreaker plant, and (vi) an epichlorohydrin plant.  Shu discloses a valve in a Fluidized Catalytic Cracking Unit (FCCU).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fluidized Catalytic Cracking Unit (FCCU) as disclosed by Shu as the location for the gate valve of Balter in order to have more uses for the gate valve of Balter.
	Regarding claim 26, Balter lacks specifically mentioning that the slide valve is configured for use as a gate valve in one of (i) an Isosiv/TIP plant according to a UOP process, (ii) a Cyclic Power Former Unit, (iii) an ethylene plant, (iv) a Fluidized Catalytic 4 Cracking Unit, (v) a coal gasification plant, (vi) a cupola furnace plant, (vii) a zinc melting furnace, and (viii) a waste heat boiler. Shu discloses a valve in a Fluidized Catalytic Cracking Unit (FCCU).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fluidized Catalytic Cracking Unit (FCCU) as disclosed by Shu as the location for the gate valve of Balter in order to have more uses for the gate valve of Balter.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele et al. WO 92/21901 in view of Shu US 20120319025.
	Regarding claim 25, Hafele lacks specifically mentioning that the slide valve is configured for use as a double disc through conduit type valve in one of (i) a main transfer and decoking line of an ethylene plant, (ii) a main transfer and decoking line of a Fluidized Catalytic Cracking Unit (FCCU), (iii) an overhead vapor and fractionator bottom line of a FCCU, (iv) a coal gasification plant, (v) a visbreaker plant, and (vi) an epichlorohydrin plant.  Shu discloses a valve in a Fluidized Catalytic Cracking Unit (FCCU).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fluidized Catalytic Cracking Unit (FCCU) as disclosed by Shu as the location for the gate valve of Hafele in order to have more uses for the gate valve of Hafele.
	Regarding claim 26, Hafele lacks specifically mentioning that the slide valve is configured for use as a gate valve in one of (i) an Isosiv/TIP plant according to a UOP process, (ii) a Cyclic Power Former Unit, (iii) an ethylene plant, (iv) a Fluidized Catalytic 4 Cracking Unit, (v) a coal gasification plant, (vi) a cupola furnace plant, (vii) a zinc melting furnace, and (viii) a waste heat boiler. Shu discloses a valve in a Fluidized Catalytic Cracking Unit (FCCU).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fluidized Catalytic Cracking Unit (FCCU) as disclosed by Shu as the location for the gate valve of Hafele in order to have more uses for the gate valve of Hafele.

Response to Arguments
The 112 rejections are lifted as the applicant has canceled those claims.
Regarding applicant’s arguments to the 102 rejection of Hafele, the examiner points to [0020], lines 142-144, which Hafele states “the two sealing surfaces 26 together provide a wedge-shaped control chamber which widens upward in Fig. 1 and into which a locking piece, which is essentially the same wedge shape and is designated as a whole with 28, can be inserted”.  The applicant is reminded that the claims are given the broadest reasonable interpretation and since 40 is seen as a wedge which moves the two lock plates 30, 32 down against body seal seats 22, 24, thus wedging them as per above Hafele passage, meets the claim as this is seen as a wedge arrangement and is seen to spread the lock plates apart by this wedge arrangement in the closed position.  See Fig. 1, in the closed position, the wedge arrangement (40 contacts 38) and so is the two lock plates pressed against the body seal seats by this wedge arrangement.  The examiner would like to point to the applicant’s argument about the wedge shaped control space in that it is only for pulling out the closure plates such that this is correct when the valve is opened by raising the plates, but the reverse would be true as well, as when the valve is closed and the wedge is pressed down that it would spread the plates.  
Regarding applicant’s arguments to the 103 rejections of Hafele in view of Houston, Hoang, Lundy, Waller, Potter, O’Brien, Travnicek and Shu, the applicant points out that the above argument with respect to Hafele and the examiner stands by the position above made.  
The examiner has added a new reference Balter which also reads directly on claim 14 as well.  The examiner would also like to note that there are hundreds (if not thousands) of references that are slide (gate) valves that use a wedge arrangement to spread apart lock plates in the closed position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited includes slide valves with lock plates that are spread apart by the wedge arrangements and actuated by electric motors. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921